Citation Nr: 1219490	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  11-24 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.  He performed duties as a Fire Control Technician aboard ship.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The credible evidence shows that the Veteran has a bilateral sensorineural hearing loss disability first manifested many years after service and that it is unrelated thereto.

2.  The credible evidence shows that the Veteran's tinnitus was first manifested many years after service and that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The Veteran's tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for hearing loss disability and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 2010, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application for service connection.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the following:  the Veteran's service treatment records; reports reflecting the Veteran's audiometric testing in May 1990 and March 1995 by or through K. M., M.D.; reports reflecting the Veteran's treatment in December 2008 and January 2009 by or through the Libby Group; and reports reflecting the Veteran's treatment from December 2008 to August 2009 by or through L. P. B., M.D.  

In September 2010, VA examined the Veteran to determine nature and etiology of any hearing loss disability and/or tinnitus found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Veteran and his representative contend that the Veteran's his hearing loss disability and tinnitus are primarily the result of noise exposure in service.  He states that several times a week, he was exposed to the sounds of naval gunfire from 40 mm anti-aircraft guns to five and sixteen inch guns.  He notes that he did not receive ear protection and that his ears would ring for several days after such exposure.  He reports that following service, he was in the insurance business for 45 years and suggests that he did not experience noise exposure during that time.  He does state, however, that he experienced hearing difficulty and ringing in his ears since service; and therefore, he maintains that service connection is warranted.  

After carefully considering the Veteran's claims in light of his contentions, the evidence of record, and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claims.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For certain organic neurologic disabilities, such as a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Special considerations attend the cases of combat veterans. 38 U.S.C.A. § 1154(b) (West 2002).  For any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case are to be recorded in full.

Section 1154(b) does not, however, create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.  The Veteran must still meet his evidentiary burden with respect to service connection.  Section 1154(b) sets forth a three-step, sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  As the first step, it must be determined whether the Veteran has proffered satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. (Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) means credible evidence.  Caluza.  VA is not required to accept statements or testimony that is inherently incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  The statute provides that if these two inquiries are met, VA shall accept the Veteran's evidence as sufficient proof of service- connection, even if no official record of such incurrence exists. Thus, if a veteran satisfies both of these inquiries mandated by the statute, a factual presumption arises that the alleged injury or disease is service-connected.  Section 1154(b) makes the resolution of these inquiries very favorable to the Veteran by providing that the VA shall resolve every reasonable doubt in favor of the Veteran. The presumption is, however, rebuttable. The VA may rebut the presumption by presenting clear and convincing evidence to the contrary.  Thus, as the third step in the analysis, it must be determined whether the government has met its burden of rebutting the presumption of service-connection by clear and convincing evidence to the contrary.  Collette v. Brown, 82 F. 3d 389, 392-93 (1996).

In this case, the Board finds it reasonable to expect that as a Fire Control Technician aboard a battleship and an aircraft carrier, the Veteran would have had noise exposure from the sound of naval gunfire.  Although the Veteran reports that he participated in shore bombardment during the Korean Conflict, the preponderance of the evidence is against a finding that he engaged in combat with the enemy.  In this regard, he does not have any awards or decorations indicative of combat, such as the Purple Heart Medal or awards for valor.  Therefore, the Board finds that he is not entitled to the special considerations which attend the cases of combat veterans.  Nonetheless, the salient question is whether the Veteran experienced a hearing loss disability or tinnitus, as a result of his inservice noise exposure.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he experienced difficulty hearing and ringing in his ears in and after service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A review of the record discloses that the Veteran entered service with normal hearing acuity and no evidence of tinnitus.  During his March 1952 service entrance examination, he responded in the negative, when asked if he then had or had ever had, severe ear, nose, or throat trouble or running ears.  He also denied that he had ever worn hearing aids.  On examination, his ears and eardrums were found to be normal, and his hearing was 15/15 for the whispered and spoken voices, bilaterally.  Following the examination, the examiner recognized that the Veteran's hearing was normal, when he assigned a numerical designation of 1 under H on the Veteran's physical profile, i.e., PULHES. (PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.)  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

During service, the Veteran was treated for various complaints, including defective vision, colds and sorethroats, headaches, sore shoulders, a sore mouth, a sore chest, a thoracic rash, and a sore knee.  It is reasonable to expect that if he was having difficulty hearing or ringing or other sounds in his ears that he would have also sought treatment for those disorders.  That he did not do so militates against his claims.  In this regard, the Board notes that the report of the Veteran's March 1956 service separation examination is also negative for any complaints or clinical findings of a hearing loss disability or tinnitus.  Again, the Veteran's ears and eardrums were found to be normal, and his hearing was 15/15 for the whispered and spoken voices, bilaterally.  As on the report of the Veteran's service entrance examination, the examiner recognized that the Veteran's hearing was normal, when he assigned a numerical designation of 1 under H on the Veteran's physical profile.  Odiorne.

The post-service medical records show that a bilateral hearing loss disability for VA purposes was not reported until May 1990, approximately 36 years after his separation from service.  At that time, the Veteran underwent audiometric testing by or through K. M., M.D.  In August 1995, an audiomentric test report from Dr. M. showed a decrease in hearing acuity in the Veteran's left ear.  In December 2008, it was noted during treatment at the Libby Group that the Veteran's sudden loss of left ear hearing acuity was associated with the flu and/or meningitis.  During that 2008 treatment, tinnitus was reported for the first time; however, it was indicated that the tinnitus had started in 1995.  Thereafter, the Veteran continued to receive treatment for a bilateral sensorineural hearing loss and tinnitus, and in January 2009, he underwent a cochlear implant in his left ear.  Despite such treatment, neither the Libby Group, nor Dr. M., nor Dr. P. reported any nexus between the Veteran's noise exposure in service and either the hearing loss disability or tinnitus.  

Such a lengthy time frame after service without any clinical evidence to support the assertion of a continuity of symptomatology does not provide support for the Veteran's contentions that he experienced continuous hearing loss and/or tinnitus since service.  Rather, it further militates against those claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  Nevertheless, the Veteran's reports of continuing symptomatology since service are sufficient to trigger the need for a VA examination to determine the nature and etiology of his hearing loss disability and tinnitus.  McLendon v Nicholson, 20 Vet. App. 79 (2006).

In September 2010, VA examined the Veteran to determine the nature and etiology of any hearing loss disability and/or tinnitus found to be present.  While the VA examiner confirmed the presence of those disorders, he concluded that it was less likely than not that either disorder was related to service.  In so concluding, he noted that the Veteran's hearing pattern in the right ear was normal for an individual of the Veteran's age.  He also noted that the tinnitus and left ear hearing loss disability were first manifest many years after service and were the result of the flu in 1995.  In any event, he did not find evidence of a nexus to service.  The VA examiner's conclusions were based on a review of the Veteran's history and an interview and examination of the Veteran and are consistent with the other evidence of record.  Accordingly, the VA examiner's opinions are of great probative value.  The Veteran has presented no competent, objective evidence to the contrary, and, therefore, the Board finds that the VA examiner's opinion further militates against the Veteran's appeal.

Inasmuch as the available records are negative of findings of a chronic, identifiable hearing loss disability or tinnitus in service, and inasmuch as the preponderance of the evidence is against a finding of a nexus between service and either of those disorders, the Veteran does not meet the criteria for service connection.  Accordingly, service connection a hearing loss disability and tinnitus is not warranted, and the appeal is denied.

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


